FILED
                            NOT FOR PUBLICATION                              FEB 27 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CLARENCE DAVIS,                                   No. 12-56345

               Plaintiff - Appellant,             D.C. No. 5:10-cv-01159-CBM-
                                                  RNB
  v.

CAROL BRADSHAW, Dentist,                          MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Clarence Davis, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Davis failed

to raise a genuine dispute of material fact as to whether defendant was deliberately

indifferent in treating his decayed tooth. See id. at 1057 (discussing the standard

for deliberate indifference and explaining that mere negligence does not give rise

to an Eighth Amendment violation).

      AFFIRMED.




                                          2                                    12-56345